In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated March 10, 1997, which denied its motion to dismiss the action pursuant to CPLR 327 on the ground of forum non conveniens.
Ordered that the order is affirmed, with costs.
Upon our review of the relevant factors in this case, we find that the Supreme Court did not improvidently exercise its *626discretion in denying the defendant’s motion to dismiss the complaint on the ground of forum non conveniens (see, CPLR 327 [a]; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479, cert denied 469 US 1108; Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 73). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.